Opinion
Per Curiam:
This is a direct appeal nunc pro tunc from the judgment of sentence, allowed by this Court following a determination by the court below in a post-conviction proceeding that appellant had not been adequately advised of his right to appeal with free counsel. The only issue before us is the correctness of the lower court’s denial of appellant’s post-trial motions in arrest of judgment and for a new trial. Our disposition on this appeal does not prejudice appellant’s other collateral claims, which are pending in this Court at No. 553, October Term, 1969, in an appeal from the lower court’s order denying relief under the Post Conviction Hearing Act. That order denied relief in all respects other than permission to appeal nunc pro tunc from the judgment of sentence. The above-mentioned collateral issues will not be considered finally litigated or waived by virtue of our order in this appeal.
Judgment of sentence affirmed.